Case: 12-41016       Document: 00512281689         Page: 1     Date Filed: 06/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 20, 2013
                                     No. 12-41016
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JUAN CARLOS MIRANDA-AGUIRRE,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 5:12-CR-395-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Juan Miranda-Aguirre appeals the forty-six-month sentence imposed in


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41016     Document: 00512281689      Page: 2    Date Filed: 06/20/2013

                                  No. 12-41016

connection with his guilty-plea conviction of illegal reentry following deportation.
For the first time on appeal, he claims the sentence is procedurally unreasonable
because the district court presumed that a sentence within the applicable sen-
tencing guideline range is reasonable.
      Generally, we review a sentence for reasonableness in light of the factors
in 18 U.S.C. § 3553(a). United States v. Mares, 402 F.3d 511, 519–20 (5th Cir.
2005). We determine first whether the sentencing decision is procedurally sound
and then whether the sentence is substantively reasonable. Gall v. United
States, 552 U.S. 38, 49–51 (2007). Because Miranda-Aguirre did not preserve his
presumption-of-reasonableness argument in the district court, review is for plain
error only. See United States v. King, 541 F.3d 1143, 1144 (5th Cir. 2008).
      “The sentencing court does not enjoy the benefit of a legal presumption
that the Guidelines sentence should apply.” Rita v. United States, 551 U.S. 338,
351 (2007). A sentencing court cannot require that extraordinary circumstances
be present to justify imposing a sentence that is outside of the guideline range.
Gall, 552 U.S. at 47. Contrary to Miranda-Aguirre’s position, nothing in the dis-
trict court’s remarks shows that he was required to overcome a presumption that
the guidelines range was reasonable or required to prove “extraordinary circum-
stances” before the court would impose a non-guideline sentence. Miranda-
Aguirre has not established that the district court erred, much less plainly erred,
by applying a presumption of reasonableness to his advisory range. See King,
541 F.3d at 1145.
      The judgment of sentence is AFFIRMED.




                                         2